Citation Nr: 0713827	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION


The veteran had active military service from September 1969 
to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The veteran testified before the 
undersigned Veterans Law Judge at a February 2007 
videoconference hearing.  A transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1. The evidence demonstrates that the veteran was engaged in 
combat with the enemy.

2. The veteran has a diagnosis of PTSD based on combat 
stressors that conforms to DSM-IV criteria.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f)  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b)  
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

In the present case, the veteran contends that he has PTSD 
due to a number of combat incidents that occurred while he 
was stationed in Vietnam with the 14th Engineer Battalion.  
Such incidents include the death of a friend, numerous 
firefights, and an attack on Firebase Nancy shortly after his 
arrival in Vietnam in which he killed the enemy.  An April 
2002 VA psychological assessment is of record that diagnoses 
the veteran with PTSD due to various combat traumas.  

The Board observes that the veteran's representative contends 
that the veteran should be designated a combat veteran, 
thereby eliminating the need to verify his specific 
stressors.  After careful consideration of the evidence of 
record, including the veteran's DD-214, personnel file, and a 
response from the U. S. Army and Joint Services Records 
Research Center verifying an attack on Fire Support Base 
Nancy with 71 enemy killed in action in April 1970, the Board 
concludes that the evidence tends to indicate that the 
veteran was engaged in combat with the enemy.  As such, 
service connection for PTSD will be granted based on the 
veteran's testimony regarding his combat stressors and the 
April 2002 PTSD diagnosis.

The veteran's DD-214 indicates that his last unit assignment 
was with the 14th Engineer Combat Battalion.  Additionally, 
the veteran's personnel records, specifically, his record of 
assignments show that he was a member of the 14th Engineer 
Combat Battalion (various Companies) during his entire time 
in Vietnam.  Finally, these records show that he participated 
in the 12th Campaign.  

The Board observes that the record does not indicate that the 
veteran was awarded the Purple Heart, the Combat Infantryman 
Badge, or a similar combat citation.  While receipt of a 
Purple Heart or a Combat Action Ribbon would confirm 
engagement in combat, the absence of such awards does not 
preclude the veteran as having been in combat.  Cf. Daye v. 
Nicholson, 20 Vet. App. 512, 517 (2006) (An artilleryman 
would not have been eligible to receive the Combat Infantry 
Badge or Combat Medical Badge as only soldiers with an 
infantry Military Occupational Specialty and assigned to an 
infantry or special forces unit would be eligible).

Thus, despite the absence of any combat citations, the Board 
concludes that the evidence demonstrates that it is at least 
as likely as not that the veteran was engaged in combat with 
the enemy.  Independent corroboration of his stressors is 
therefore unnecessary.  Since the record contains a diagnosis 
of PTSD that conforms to the DSM-IV criteria and is based on 
the veteran's various combat stressors, service connection is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


